Citation Nr: 1017287	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  07-07 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States 
Navy from November 1943 to October 1955, and from October 
1955 to June 1963.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2005 rating decision by 
the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The appellant testified before the undersigned Veterans Law 
Judge in a hearing at the RO in March 2009.  A transcript of 
the hearing has been associated with the claims file.  

In December 2009, the Board remanded the matter to the RO for 
additional evidentiary development.  

Following the Board remand, the appellant submitted 
additional evidence directly to the Board without a waiver of 
initial RO consideration and adjudication.  A review of the 
file, however, shows that this evidence is duplicative of 
material previously reviewed by the RO.  Accordingly, a 
remand is not required to afford RO review of the evidence, 
and the Board can proceed with appellate review.  38 C.F.R. 
20.1304; See Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
FINDINGS OF FACT

1. The Certificate of Death shows that the Veteran died in 
March 1999, at the age of 72.  The immediate cause of death 
is listed as pulmonary hypertension; pulmonary fibrosis is 
listed as the underlying cause. 

2. At the time of his death, service connection was not in 
effect for any disabilities.

3.  The weight of the competent evidence demonstrates that 
the pulmonary hypertension due to pulmonary fibrosis, which 
caused the Veteran's death, are not related to his active 
service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1121, 1112, 1131, 1141 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.304, 3.312 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  VCAA and its implementing regulations provide that, 
upon the submission of a substantially complete application 
for benefits, VA has an enhanced duty to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  The VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA's duty to notify requirements with specific regard to a 
claim for Disability and Indemnity Compensation (DIC) 
benefits, requires notice of (1) a statement of the 
conditions, if any, for which a veteran was service- 
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, 21 Vet. App. 342, 
352-53 (2007).

In the present case, considering the duties imposed by VCAA 
and its implementing regulations, the Board finds that all 
notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  In 
particular, the RO sent the appellant a letter in April 2005 
advising her of the information and evidence necessary to 
substantiate her appeal.  The April 2005 letter further 
advised the appellant that VA is responsible for getting 
relevant records held by any Federal agency, to include 
service records, Social Security Administration (SSA) 
records, and records from VA and other Government agencies; 
that she must provide enough information about the records to 
allow VA to request them; and that it was her responsibility 
to make sure VA received the records.

The RO did not specifically advised the appellant of the 
fourth and fifth Dingess elements or provide a statement of 
the conditions for which the Veteran was service- connected 
at the time of his death, as required by Hupp .  However, the 
Board's action herein denies service connection for the cause 
of the Veteran's death, so no degree of disability or 
effective date will result from the Board's action.  
Moreover, the Veteran was not service-connected for any 
disability during his lifetime.  There is accordingly no 
possibility of prejudice under the notice requirements of 
Dingess or Hupp in regard to her claim.  

For these reasons, the Board finds that the lack of full 
preadjudication notice in this appeal has not, in any way, 
prejudiced the Veteran.  See Shinseki v. Sanders, 07-1209 
slip op. at 11-12 (April 21, 2009).  

The Board also finds that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  First, the Veteran's service treatment record (STR) 
is on file, and the claims file contains medical records from 
those VA and non-VA medical providers that the appellant 
identified as having relevant records.  Neither the appellant 
nor her representative has identified, and the file does not 
otherwise indicate, that any other VA or non-VA medical 
providers have additional pertinent records that should be 
obtained before the appeal is adjudicated by the Board.  See 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Second, the Board obtained two Veterans Health Administration 
(VHA) opinions to address whether the cause of the Veteran's 
death was related to his active service.  The Board finds 
that the VHA opinions are adequate because, as shown below, 
they were based upon consideration of the pertinent medical 
history, the lay assertions, and because they describe the 
Veteran's respiratory disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly 
finds no reason to refer the matter for a further medical 
opinion.  

Finally, appellant was afforded a hearing before a Veterans 
Law Judge in which she presented oral argument in support of 
her claim.

For these reasons, the Board finds that all necessary facts 
have been properly developed in regard to the appellant's 
claim, and no further assistance is required in order to 
comply with VA's statutory duty to assist in the development 
of evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board also finds that there was substantial compliance 
with the December 2009 Board remand directives.  A remand by 
the Board confers upon a claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268 (1998).  Nonetheless, it is only substantial 
compliance, rather than strict compliance, with the terms of 
a remand that is required.  See D'Aries v. Peake, 22 Vet. 
App. 97, 104-05 (2008) (finding substantial compliance where 
an opinion was provided by a neurologist as opposed to an 
internal medicine specialist requested by the Board); Dyment 
v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AMC/RO to readjudicate 
the appellant's claim in light of additional evidence 
submitted by her without a waiver of initial RO review.  This 
was accomplished by a February 2010 Supplemental Statement of 
the Case (SSOC).  Accordingly, all directed action has been 
accomplished, and further remand is not necessary.  See 
Stegall v. West, 11 Vet. App. 268 (1998); D'Aries, 22 Vet. 
App. at 104-05. 

In conclusion, VA's duties to notify and assist have been 
satisfied.  Therefore, it is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 



II.  Analysis

The appellant is contending that service connection is 
warranted for the cause of the Veteran's death.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Additionally, certain chronic diseases, including 
sarcoidosis, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of 
death.  To be considered a principal (primary) cause of 
death, a service-connected disability must have been singly 
or jointly with some other condition the immediate or 
underlying cause of death or have been etiologically related 
to the cause of death.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributing cause, it must have 
substantially or materially contributed to a veteran's death; 
it is not sufficient to show that it casually shared in 
producing death, but rather there must be a causal 
connection.  A contributory cause of death is inherently one 
not related to the principal cause.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).  

In making all determinations, the Board must fully consider 
the lay assertions of record.  A layperson is competent to 
report on the onset and continuity of his current 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Lay evidence can also be competent 
and sufficient evidence of a diagnosis or to establish 
etiology if (1) the layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 
1376-77 (Fed. Cir. 2007).  

In this case, the Certificate of Death shows that the Veteran 
died in March 1999 at the age of 72.  The immediate cause of 
death was pulmonary hypertension; pulmonary fibrosis was the 
underlying cause of death. 

The appellant contends that the pulmonary fibrosis leading to 
the pulmonary hypertension, which caused the Veteran's death, 
is due to his having inhaled toxic dust while serving aboard 
ships in the Navy.  More specifically, she asserts, he worked 
as a cook directly below decks that were being grinded.  The 
grinding of the decks created a dust that fell into the mess 
hall where the Veteran worked.  He inhaled the deck grinding 
dust, and this caused the respiratory disorder that caused 
his death.  

Overall, the record is at least in a state of relative 
equipoise in showing that the Veteran was as likely as not 
exposed to some degree of deck grinding dust while serving 
aboard ships in his active service.  

With regard to whether this exposure caused the respiratory 
disorder causing his death, the evidence contains some 
evidence tending to weigh against the appellant's claim and 
some evidence weighing in favor of her claim.  In such 
situations, the Board's duty is to assess the credibility and 
probative weight of the evidence, including the lay and 
medical evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) (BVA has a duty to assess).

Where there is conflicting medical evidence, the Board may 
favor one medical opinion over another as long as it offers 
an adequate statement of reasons or bases.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  Although all opinions by 
a medical professional constitute medical conclusions that 
the Board cannot ignore or disregard, the Board is not 
obligated to accept any physician's opinion.  See Willis v. 
Derwinski, 1 Vet. App. 66, 70 (1991); Hayes, 5 Vet. App. at 
69.  

In determining the probative value to be assigned to a 
medical opinion, the Board must consider three factors.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 
initial inquiry in determining probative value is to assess 
whether a medical expert was fully informed of the pertinent 
factual premises (i.e., medical history) of the case.  A 
review of the claims file is not required, since a medical 
professional can also become aware of the relevant medical 
history by having treated the Veteran for a long period of 
time or through a factually accurate medical history reported 
by the Veteran.  See id. at 303-304.  

The second inquiry in determining probative value requires 
consideration of whether the medical expert provided a fully 
articulated opinion.  See id.  A medical opinion that is 
equivocal in nature or expressed in speculative language does 
not provide the degree of certainty required for medical 
nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value 
of an opinion involves consideration of whether an opinion is 
supported by a reasoned analysis.  The most probative value 
of a medical opinion comes from its reasoning.  Therefore, a 
medical opinion containing only data and conclusions is not 
entitled to any weight.  In fact, a review of the claims file 
does not substitute for a lack of a reasoned analysis.  See 
Nieves-Rodriguez, 22 Vet. App. at 304.  In other words, a 
bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in 
the record.  See Miller v. West, 11 Vet. App. 345, 348 
(1998).  

In short, a medical opinion will be considered probative if 
it includes clear conclusions and supporting data with a 
reasoned analysis connecting the data and conclusions.  A 
medical opinion that is a factually accurate, fully 
articulated, and based on sound reasoning carries significant 
weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Here, the evidence tending to weigh against the appellant's 
claim includes the Veteran's service treatment record (STR), 
which shows no complaints, findings, or diagnosis related to 
a respiratory disorder.  Although the appellant testified 
during her March 2009 Board hearing that the Veteran first 
started having breathing problems, such a coughing, shortly 
before or after his discharge, the STR, in fact, contains 
numerous chest X-rays, including in September 1953, September 
1955, August 1961, and at discharge in June 1963, all of 
which were negative.  Moreover, all physical examinations, 
including at discharge in June 1963, show that clinical 
evaluation of the lungs and chest was "normal," and the 
Veteran continuously denied pertinent complaints such as 
chronic or frequent colds, tuberculosis, asthma, shortness of 
breath, pain or pressure in chest, and chronic cough.  

Moreover, the STR shows that the Veteran underwent a post-
retirement (noted as "quadrennial") physical examination in 
August 1967.  At that time, he denied all respiratory 
symptoms, including shortness of breath, chronic cough, and 
pain or pressure in chest.  Additionally, a chest X-ray was 
negative, and clinical evaluation of the chest and lungs was 
"normal."  The Board points out that the Veteran listed his 
occupation during the prior 48 months as "glazer."   

The Board finds, upon review, that the STR is highly 
probative because it contains affirmative evidence showing 
that the Veteran denied all respiratory complaints during 
service and approximately 4 years after his discharge in 
August 1967.  Moreover, all clinical findings and test 
results were negative.  

In fact, the first indication of a lung disorder consists of 
an April 1983, post-service chest X-ray, which revealed hilar 
calcified adenopathy; the lung parenchyma showed an early 
stage of interstitial fibrosis, especially at the periphery 
of the lung; no active infiltrate or pleural effusion seen.  
The assessment was mild chronic interstitial fibrosis.  The 
Board finds that the April 1983 chest X-ray findings are 
significant because they show that 20 years following the 
Veteran's discharge his lung disorder was only in an "early 
stage."  See, e.g., Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (the passage of many years between discharge 
from active service and the medical documentation of a 
claimed disability is some evidence weighing against a claim 
of service connection.)   

Also weighing against the claim, the Board in May 2009 
obtained a Veterans Health Administration (VHA) expert 
medical opinion to address the circumstances of the case.  
The opinion was provided by a Professor of Pulmonary, 
Allergy, and Critical Care Medicine, and Director, Pulmonary 
Outpatient Clinic, VAMC.  The VHA expert, in his opinion, 
initially observed that it was very difficult to review the 
case because there was limited information available to him.  
In particular, the expert wrote, there was almost no primary 
medical data, such as X-rays, and most clinical history was 
second-hand.  Therefore, the expert concluded, it was 
impossible to draw any firm conclusions regarding the precise 
nature of the Veteran's lung disease.  

Nonetheless, the May 2009 VHA expert reviewed the 
circumstances of the case, including the appellant's 
contentions that the Veteran was exposed to dust from deck 
grinding during service.  The expert noted that he had no 
information to confirm the nature or duration of the 
Veteran's exposure, but he felt it was conceivable the 
Veteran could have inhaled a significant amount of silica.  
On the other hand, according to the expert, cases of 
silicosis producing such a severe and progressive pulmonary 
process are mostly confined to those with intense and direct 
exposure to respirable silica particles, whereas the 
Veteran's exposure would have been second hand.  

With regard to whether the Veteran's condition should have 
been diagnosed as silicosis, the expert explained that a 1983 
chest X-ray suggested some features consistent with 
silicosis, but other reports demonstrated a pattern not 
typical for silicosis.  The expert found that a diagnosis of 
sarcoidosis was even less likely in light of the Veteran's 
overall clinical course and radiographic and pathology 
reports.  Rather, the VHA expert concluded, the most likely 
diagnosis for the Veteran was idiopathic pulmonary fibrosis.  
The VHA expert explained that the circumstances of the 
Veteran's clinical picture, including the progressive nature 
of his disease in the last decade of his life, was more 
consistent with idiopathic pulmonary fibrosis.  

To conclude, the VHA expert recommended that the Veteran's 
case be reviewed by an expert radiologist.  However, it was 
his opinion given the present data that it is more likely 
than not that the Veteran's progressive lung fibrosis and 
right heart failure that caused his death were not a direct 
result of his service. 

Following the VHA expert's May 2009 opinion, additional 
medical evidence was associated with the claims file.  In 
light of the additional evidence and based on the 
recommendation of the VHA expert, the Board obtained a second 
VHA opinion.  

The second VHA opinion was obtained in September 2009, and it 
was written by an Assistance Chief, Department of Radiology 
at a VA medical center.  The VHA expert started the opinion 
by stating that his intent was to determine whether the 
provided evidence demonstrated radiographic evidence for 
silicosis/pneumoconiosis.  The VHA expert then cited and 
discussed X-rays and computed tomography (CT) scans from June 
and July 1991, September 1997, and November 1998.  At the 
conclusion of his opinion, the VHA expert summarized that it 
was his opinion that the findings are not characteristic for 
silicosis/pneumoconiosis.  Rather, the findings consist of a 
combination of some underlying emphysema and predominately 
subpleural, peripheral areas of 
scarring/fibrosis/honeycombing in a distribution most 
consistent with changes of idiopathic pulmonary fibrosis.  

Taken together, the Board finds that the VHA experts' 
opinions are highly probative.  First, each expert reviewed 
the medical evidence.  In fact, they both cited from specific 
treatment records, including the records that tend to support 
the Veteran's claim.  For this reason, the Board finds that 
the VHA experts were well-informed of the pertinent factual 
premises of the case.  Also, based on their review of the 
Veteran's medical history, both VHA experts fully articulated 
their opinions.  To the extent the May 2009 expert qualified 
his opinion by noting that there was a limited amount of 
evidence to review, the Board points out that the evidence in 
the case is limited overall.  (The appellant testified at her 
March 2009 Board hearing that the Veteran during his life 
tended to "stay away from doctors if at all possible.")  
Moreover, the May 2009 expert recommended that the case be 
reviewed by a radiologist, and the September 2009 VHA expert 
is an Assistant Chief of Radiology.  Finally, both VHA 
experts provided well-reasoned analyses for their 
conclusions.  For these reasons, the Board finds that the May 
2009 and September 2009 VHA expert opinions are highly 
probative.  

In summary, the evidence weighing against the appellant's 
claim consists of the negative STR, the negative post-service 
physical examination from 1967, the April 1983 chest X-ray 
showing early stage interstitial fibrosis, and the May 2009 
and September 2009 VHA expert medical opinions.  

Tending to weigh in favor of the appellant's claim, the 
medical evidence includes the conclusions of a private 
physician, Dr. JLA, who identified himself as a Professor of 
Pathology, and Director of Environmental and Occupational 
pathology.  

Dr. JLA, in a December 1999 letter, wrote that he reviewed 
tissue samples from a July 1991 bronchial biopsy.  His 
analysis of the tissue samples revealed some particles of 
origin in the body, and other particles that were inhaled at 
some time prior to the biopsy.  Analysis for the chemical 
composition of the latter particles revealed "many particles 
consistent with exposure to paint," such as silica, all of 
which material "can be found in paint."   Dr. JLA went on 
to explain that the biopsy sample was not sufficient to 
diagnosis or exclude silicosis, but there was no evidence of 
granulomas suggestive of a diagnosis of sarcoidosis.  

In a second letter from March 2000, Dr. JLA wrote that an 
original biopsy slide had only recently "resurfaced" on his 
desk.  He noted that the sample did not contain very much of 
the actual lung functional tissue outside of the airway of 
the lung.  Review of the sample, however, showed bronchial 
epithelium and bronchial wall containing fibrosis and 
extensive accumulation of dust pigment showing silica and 
silicates and titanium as the major materials.  There was one 
area of biopsy which showed calcification and giant cells, 
which reaction "may" represent an old area of granulomatous 
inflammation.  Dr. JLA specified that there was not 
sufficient sampling for him to make a further interpretation 
of this.  He clarified, however, that he would classify the 
calcified area as granulomatous reaction to a calcified area 
rather than a foreign body granuloma; there was no evidence 
of foreign material in the granulomatous area.  Otherwise, 
based on his analysis, Dr. JLA concluded that a clinical 
diagnosis was suggestive of silicosis, but the available 
biopsy was so limited in amount, this diagnosis could not be 
confirmed or excluded.  It did, however, confirm that the 
Veteran was exposed to dusts containing silica as well as 
other materials.  

Finally, the record contains the transcript of a June 2001 60 
Minutes program in which Dr. JLA is quoted as saying that the 
Veteran "had evidence of the same kind of dust retained in 
his lungs" as was found in other veterans exposed to deck 
grinding dust.  

On review, the Board finds that Dr. JLA's opinions provide 
some support for the appellant's claim.  The probative value 
of the opinions, however, is significantly diminished because 
he did not express a clear diagnosis.  In fact, he wrote in 
March 2000 that there was a clinical diagnosis "suggestive 
of" silicosis, but he clarified that the biopsy sample was 
not sufficient to confirm or exclude the diagnosis.  

Second, Dr. JLA did not offer a clear opinion relating the 
Veteran's service to the pulmonary fibrosis that eventually 
caused his death.  Rather, Dr. JLA's opinions are equivocal 
and speculative.  For instance, in March 2000, he wrote that 
although a clinical diagnosis was "suggestive of" 
silicosis, the available biopsy was too limited to confirm or 
exclude the diagnosis.  Similarly, in the 60 Minutes program, 
he stated that the Veteran had "evidence of the same kind 
of" dust found in other veterans.  By comparison, Dr. JLA 
stated more definitively that he analyzed the found dust in 
the lungs of two different Veterans, and this dust 
"matched" deck-grinding dust.  In addition to his 
indefinite statement on the 60 Minutes program regarding the 
facts of the Veteran's case, Dr. JLA wrote in December 1999 
that the particles in the Veteran's lungs were inhaled "at 
some time prior to" the July 1991 biopsy.  The Board points 
out that the time period between the Veteran's discharge in 
June 1963 and the June 1991 biopsy was approximately 28 
years.  Overall, the Board points out, Dr. JLA's reports 
(including in the 60 Minutes program) contain only one firm 
conclusion: that the Veteran was exposedto dust containing 
silica (as well as other materials).  He did not, however 
offer a clear or unequivocal opinion relating the Veteran's 
pulmonary fibrosis to any exposure during his service.  

Finally, the May 2009 VHA expert discussed Dr. JLA's 
conclusions.  The expert explained that he strongly suspected 
that the biopsy material available to Dr. JLA was 
insufficient to make any specific diagnosis.  In support of 
this opinion, he cited the report in which Dr. JLA wrote that 
he received only "a tiny remaining portion of tissue" from 
a 1991 biopsy.  

For these reasons, the Board finds that Dr. JLA's conclusions 
have significantly diminished probative value.  See Nieves-
Rodriguez, 22 Vet. App. at 304.  

In further support of her claim, the appellant submitted, as 
indicated, a copy of a transcript of a June 2001 60 Minutes 
program.  The subject of the program was a Veteran who served 
in the Navy, where he was involved in deck grinding.  
According to the 60 Minutes host, the deck grinding involved 
removing paint (called "non-skid") that contained silica, 
titanium, and aluminum.  The 60 Minutes program went on to 
explain that the Navy, in 1991, reclassified the silica in 
non-skid as a human carcinogen.  Moreover, according to the 
program, it was eventually found that 1,200 sailors who 
served on aircraft carriers were diagnosed with sarcoidosis.  
The 60 Minutes program also briefly discussed Dr. JLA's 
findings on the present Veteran's situation (as noted above).  

Additionally, the 60 Minutes transcript includes a letter 
written by the Veteran who was the subject of the program.  
In the letter, he described the nature of his work during 
service as part of a grinding crew.  He also described his 
symptoms, such as shortness of breath, sharp chest pains, and 
coughing up blood, which he experienced during service.  

On review, the Board finds that the 60 Minutes program offers 
some support for the appellant's claim, but it is not highly 
probative.  First, the program indicates that sailors who 
served on aircraft carriers (and were exposed to deck 
grinding dust) are at an increased risk for developing a 
respiratory disorder.  This general conclusion, however, is 
not probative with regard to the appellant's claim, because 
it does not address the relationship between the present 
Veteran's pulmonary fibrosis and the specific circumstances 
of his service.  See Sacks v. West, 11 Vet.App. 314, 
317 (1998); Mattern v. West, 12 Vet. App. 222, 228 (1999).  
Furthermore, where the 60 Minutes program discussed the 
specific circumstances of the present Veteran's case, this 
focus was cursory and mainly involved review of Dr. JLA's 
conclusions, which, as explained above, have significantly 
diminished probative value.  

The May 2009 VHA expert also discussed the 60 Minutes 
program.  He explained that the exposures and clinical course 
of the Veteran who was the subject of the program and the 
present Veteran were quite different.  Consistent with the 
May 2009 VHA expert's assessment, the Board points out that 
the Veteran here was not a part of the grinding crew and did 
not manifest symptoms during service, unlike the Veteran who 
was the subject of the 60 Minutes program.  

For these reasons, the 60 Minutes program is found to carry 
little probative value in support of the appellant's claim.   

Other evidence tending to support the appellant's claim 
includes a copy of a research study titled Shipboard Duty-
Station Assignments and Incidence of Sarcoidosis in Navy 
Personnel: A Nested Case-Control Study, 1965-2001.  To 
summarize, the study explains that there was a statistically 
significant correlation found between sailors who served 
aboard aircraft carriers and those who had been diagnosed 
(or, possibly, misdiagnosed) with sarcoidosis.  In other 
words, this study indicates that the Veteran was at an 
increased risk for developing sarcoidosis due to his service 
aboard an aircraft carrier.  This study, however, is not 
highly probative with regard to the appellant's claim, 
because it does not address the specific factual 
circumstances of the Veteran's case.  Plus, the remaining 
evidence shows that the Veteran was never diagnosed with 
sarcoidosis, and the opinions of the May 2009 and September 
2009 VHA experts establish that the Veteran's respiratory 
disorder was not related to his service.  See Sacks, 11 Vet. 
App. at 317; Mattern, 12 Vet. App. at 228.  In other words, 
like the 60 Minutes program, this study is too general and 
inconclusive, even when considered in combination with the 
other favorable evidence, to outweigh the highly probative 
VHA experts' opinions.  See Sacks, 11 Vet. App. at 317; 
Mattern, 12 Vet. App. at 228.  

The appellant also submitted a September 27, 2006 letter from 
the Department of the Navy.  According to the letter, the 
Veteran's medical records showed that he had been diagnosed 
with sarcoidosis during active service.  The evidentiary 
record, however, shows that the Veteran was not diagnosed 
with sarcoidosis during service or after his discharge.  
Accordingly, it would appear that this letter was sent to the 
appellant due to an administrative error.  

Finally, in support of her claim, the appellant offered 
numerous statements, and she testified at a March 2009 Board 
hearing.  

Her assertions are credible, but they are outweighed by the 
highly probative evidence weighing against her claim.  See 
Wood, 1 Vet. App. at 193; 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

During her Board hearing, she testified that the Veteran 
started having symptoms shortly before or immediately after 
his retirement.  Generally, a layperson, such as the 
appellant, is competent to report on the onset and continuity 
of symptomatology.  See Layno, 6 Vet. App. at 470; Espiritu, 
2 Vet. App. at 494.  The objective evidence of record, 
however, contradicts her testimony.  As shown, the Veteran 
specifically denied all respiratory symptoms at discharge.  
Moreover, he denied such symptoms during an August 1967 
retirement examination.  

In any event, the highly probative opinions of the May 2009 
and September 2009 VHA medical experts weigh against her 
assertions.  The medical evidence, however, weighs against 
his assertions.  Most importantly, the etiological 
relationship between his exposure to deck grinding dust 
during service and his post-service diagnosis is not a 
medical issue capable of lay observation.  It is also not 
otherwise the type of medical question for which lay evidence 
is competent evidence.  See See Davidson, 581 F.3d at 1316; 
Jandreau, 492 F.3d at 1376-77; see also Robinson v. Shinseki, 
312 Fed. Appx. 336, 339 (Fed. Cir. 2009) (nonprecedential).  

The appellant also wrote in July 2009 that the Veteran was 
not exposed to the type of chemicals found in his lungs 
except during his service.  The Board points out, however, 
that in the August 1967 retirement physical, the Veteran 
identified his occupation at glazer.  During his March 2009 
Board hearing, the appellant explained that the Veteran 
started working for a glass company shortly after his 
discharge.  He worked at the job for 30 years, and the job 
involved installing glass.  Sometime, she explained, the 
Veteran would be sent to the plant where glass was made, and 
he sometimes had to cut the glass himself.  The Board points 
out that this would suggest, contrary to the appellant's 
assertions, that the Veteran had a significant and prolonged 
source of post-service dust exposure.  

The appellant also submitted numerous statements in which she 
cited articles and other published materials.  She did not 
submit copies of the entire items she cited, however, so the 
Board is unable to determine if they are relevant or 
probative in her case.  To the limited extent she quoted from 
the items, they appear to address the diagnosis of 
sarcoidosis amongst Navy veterans.  As indicated, however, 
the Veteran was not diagnosed with sarcoidosis.  In fact, the 
appellant wrote in March 2007 that a physician once made a 
differential diagnosis of sarcoidosis, but this was 
eventually ruled out  

For these reasons, the Veteran's lay statements do not 
constitute competent medical evidence supporting his claim.  
See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-
77.

In addition to the favorable and unfavorable evidence, the 
record contains some evidence that neither weighs for or 
against the appellant's claim.  

First, a private physician wrote in a September 1997 clinical 
note that the Veteran's underlying disease was always 
somewhat of a puzzle.  The physician also noted that an issue 
had been raised regarding whether the Veteran had exposure in 
service which may have led to a pneumoconiosis.  The 
physician, however, did not offer an opinion either endorsing 
or rejecting such a conclusion.  The physician also wrote 
that the Veteran did not have a tremendous amount of 
interstitial markings or "ground glass appearance."  The 
physician, however, did not explain the meaning or 
significance of a "ground glass appearance."  In other 
words, he did not indicate if this meant literally that the 
Veteran had no evidence of ground glass in his lungs, or 
whether "ground glass appearance" is a clinical term used 
as a descriptor for a lung finding.  Moreover, if that the 
term has a literal meaning, the physician wrote that the 
Veteran did not have a significant amount of ground glass 
appearance, which would imply that there was a small amount 
of ground glass appearance.  If this is the case, the 
phyician's opinion weighs against her claim in light of the 
Veteran's long post-service career in glass.  In any event, 
without offering an opinion relating the Veteran's clinical 
picture to an occupational exposure (in service or post-
service), the physician's opinion is not probative evidence 
either supporting or weighing against the appellant's claim. 

The record also contains a January 2007 opinion by a VA 
physician, Dr. JCM, who indicated that he could not relate 
the Veteran's occupation as a cook with the findings of Dr. 
JLA's biopsy without resorting to unfounded speculation.  
This type of opinion is without probative value, and it does 
not weigh in favor or against the Veteran's claim.  See Fagan 
v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).

In summary, the record on appeal contains some evidence 
tending to weigh in favor and some evidence weighing against 
the appellant's claim.  Overall, the Board finds that the 
most probative evidence, including the STR (showing no 
complaints or findings related to a pulmonary disorder) and 
the May 2009 and September 2009 VHA experts' conclusions, 
weighs against the appellant's claim.  The Board in no way 
intends to minimize the Veteran's sacrifices for his country, 
which are deserving of the highest respect. The Board, 
however, is obligated to decide cases based on the evidence 
before it rather than based on equity.  See Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).   Accordingly, service 
connection for the cause of the Veteran's death must be 
denied.  In reaching this conclusion the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


